UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4308



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH CONWAY WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-01-1019)


Submitted:   July 18, 2003                 Decided:   August 12, 2003


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Sean Kittrell, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Conway Wright pleaded guilty to one count of possession

of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000).

He was sentenced to 112 months in prison.     Wright appeals.   His

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), raising two claims but stating that there are

no meritorious issues for appeal.      Wright has filed a pro se

supplemental brief.   We affirm.

     Wright, a convicted felon, entered a store carrying a gun.

Wright admits that he “showed” the gun to a store employee who

confronted him. In South Carolina, pointing or presenting a firearm

at another person is a felony punishable by five years in prison.

S.C. Code Ann. § 16-23-410 (2003).

     Our review of the record discloses full compliance with Fed.

R. Crim. P. 11.   Further, the four-level enhancement under U.S.

Sentencing Guidelines Manual § 2K2.1(b)(5) (2002) was proper, in

light of Wright’s violation of § 16-23-410.       Finally, because

ineffective assistance of counsel is not apparent on the face of

the record, Wright should raise this claim, if at all, in a motion

brought pursuant to 28 U.S.C. § 2255 (2000), rather than on direct

appeal.   See United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999).

     We therefore affirm.   As required by Anders, we have reviewed

the entire record and have found no meritorious issues for appeal.


                                   2
This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.   If Wright requests that a petition be filed, but

counsel believes that such a petition would be frivolous, counsel

may move in this court to withdraw from representation.    Counsel’s

motion must state that counsel served a copy of the motion on

Wright. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 3